Citation Nr: 0724815	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-41 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to service connected disability.  

2.  Entitlement to an increased rating for residuals of a 
stress fracture of the right foot, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to July 
1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  

The issue of entitlement to an increased rating for residuals 
of a stress fracture of the right foot is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent evidence linking a left knee disorder 
to service-connected disability, to include as a result of a 
fall caused by service connected disability.  


CONCLUSION OF LAW

A left knee disorder is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has met the notification and assistance duties under 
applicable statute and regulations with respect to the claim 
adjudicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in January 2004 satisfied the duty to notify provisions.  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with VA medical records.  The 
veteran has been afforded VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file, and the veteran 
herself in May 2006 stated that that she had no additional 
information to submit and requested the Board to decide her 
claim as soon as possible.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the issue 
adjudicated below, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis 

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

Service connection is in effect for subluxation of the 
iliotibial tendon of the right hip and residuals of a stress 
fracture of the right foot.  Each disability has been rated 
as 20 percent disabling effective from July 21, 2000.  The 
veteran has limited her claim for service connection for a 
left knee disability to a contention that such disability is 
the result of her service connected disabilities, to include 
a fall resulting therefrom.  She has not claimed entitlement 
to service connection for a left knee disability on the basis 
of "direct" service connection, and a review of the service 
medical records does not reveal any evidence of a left knee 
disability.  

As support for her assertions, the veteran submitted 
statements in November 2004 from persons who stated that one 
day in September 2003 while waking to a class, they noticed 
that the veteran was limping and complaining about right foot 
pain, and that her right leg "gave," or weakened, causing 
her to fall and injure her left knee.  The veteran has 
submitted no medical evidence indicating that she sustained a 
left knee injury as a result of fall caused by service 
connected disability, or that otherwise relates a left knee 
disability to service-connected disability.  The medical 
evidence that does address the etiology claimed by the 
veteran, a physician's opinion following a May 2004 VA 
examination, was as follows: 

Patient's left knee was injured 
approximately a year ago  when she feels 
that the right leg gave out on her.  It 
is difficult to say for certain what 
allowed her right leg to give out on her, 
whether this was the hip, the foot, or 
another problem in the right leg.  I find 
it less likely than not that the left 
knee [patellofemoral syndrome] is 
directly related to a service-connected 
injury, however.  

Given this negative opinion, and the lack of any medical 
evidence to support the veteran's assertions, the Board finds 
that the claim for service connection for a left knee 
disability as secondary to service-connected disability must 
be denied.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability as 
secondary to service connected disability, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
ORDER

Service connection for a left knee disorder as secondary to 
service connected disability is denied. 


REMAND

The veteran's representative contended in his July 2007 
presentation to the Board that because the veteran was last 
afforded a VA compensation examination of her right foot in 
May 2004, she should be afforded another examination to 
assess the current severity of her residuals of a stress 
fracture of the right foot.  The Board concurs that such an 
examination is necessary in this case in order to comply with 
the duty to assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In this regard, in addition to the 
veteran's representative's argument that the right foot 
disability has worsened, the veteran has alleged that the 
neuroma for which she was treated in 2006, as shown by VA 
outpatient records, is related to the service-connected right 
foot disability.  Accordingly, the Board concludes that 
another VA examination is also in order to differentiate 
between symptomatology attributed to the service-connected 
right foot disorder and other non-service-connected right 
foot symptomatology to the extent possible.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's 
decision where, medical evidence did not differente between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded an 
appropriate VA examination to 
assesses the severity of the 
residuals of a stress fracture of 
the right foot.  The claims file 
must be made available and reviewed 
by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner 
must differentiate in the 
examination report, to the extent 
possible, between any right foot 
symptoms or conditions (to include, 
for example, the neuroma treated in 
2006 as shown by VA outpatient 
records) that are the result of the 
service-connected stress fracture 
from any symptoms that are not 
related to the stress fracture.  Any 
indicated special diagnostic tests 
that are deemed necessary for an 
accurate assessment must be 
conducted.  Any further indicated 
special studies must be conducted 
and all clinical findings reported 
in detail.  The examiner must record 
pertinent medical complaints, 
symptoms, and clinical findings.

2.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim for an increased 
rating for residuals of a stress fracture 
of the right foot.  The consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claim for an 
increased rating for residuals of a 
stress fracture of the right foot must be 
readjudicated by the RO.  If this claim 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


